Citation Nr: 1742703	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-03 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a lower back disorder.

2. Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1. There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to service connection for a lower back disorder as that matter was granted in April 2017.

2. There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to service connection for a bilateral knee disorder as that matter was granted in March 2017.


CONCLUSIONS OF LAW

1. As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of service connection for a lower back disorder.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.101 (2017).

2. As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of service connection for a bilateral knee disorder.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.101 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction.  See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).

In March 2017, the RO granted service connection for a left knee strain, right knee strain, and right knee instability.  In April 2017, the RO granted service connection for lumbosacral strain with degenerative arthritis.  As this represents a total grant of benefits sought on appeal, the issues of entitlement to service connection for a lower back disorder and a bilateral knee disorder are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In light of the above, there is no case or controversy currently before the Board as the claims for service connection for a lower back disorder and a bilateral knee disorder have been resolved entirely in the Veteran's favor.  Consequently, the appeal with respect to this issue must be dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a lower back disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral knee disorder is dismissed.




____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


